Citation Nr: 1634072	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of fractured tooth #9 for compensation purposes.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to May 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Cleveland, Ohio Regional Office (RO) of the United States Department of Veterans Affairs (VA).

A November 2015 rating decision granted service connection for plantar fasciitis and granted service connection for dental treatment purposes for tooth #9 due to trauma.  Those actions represent a complete grant of the benefits sought concerning those issues and those issues are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

Service medical treatment records show that the Veteran fractured tooth #9 and the tooth was repaired.    


CONCLUSION OF LAW

The criteria for service connection for residuals of fractured tooth #9 for compensation purposes are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A November 2011 VA notice letter satisfied the duty to notify provisions with respect to service connection and informed the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

The duty to assist the Veteran has been satisfied.  The claims file contains the Veteran's service medical treatment records.  The record reflects that the Veteran was scheduled for a VA dental examination in December 2011.  However, review of the record shows that the Veteran stated that he did not have time to attend the dental examination and would reschedule.  Since that time, there has been no indication that the Veteran attempted to reschedule the examination.  More importantly, the Veteran reported that he desired service connection for the tooth #9 as the repair was not done well in service.  He stated that the shade of the tooth was different and there was a visible line.  He did not submit or identify any current treatment or records pertaining to tooth #9.  The Board finds that a remand to afford the Veteran a VA examination is not required in this case.  Under VA regulations, a treatable missing tooth is not considered a disability that can be service connected.  38 C.F.R. § 3.381(b).  As the Veteran's claim is being denied for lack of legal merit, a remand to schedule a VA medical examination is not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  VA's duty to assist has been met.

Legal Criteria and Analysis

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The service medical treatment records show that the Veteran fractured his tooth.  A February 2008 emergency treatment record noted that the Veteran reported he had "chipped his front tooth and busted [his] lip" when he fell out in the field.  Clinical findings showed that tooth #9 had a Class II fracture with exposed dentin.  There was slight mobility and it was laterally subluxated.  The assessment was Class II fx #9 with slight mobility.  Vitrebond was applied to exposed dentin.  The Veteran was to be seen for a follow up in 24 hours for final restoration of tooth #9 and to evaluate the lip laceration.  A February 2008 dental treatment record shows that the Veteran was seen for a follow up.  Tooth #9 was prepped for retention.  There was slight mobility of #9.  The Veteran did not report any problem or pain in the last 24 hours.  The Veteran was informed to return to the clinic if he had any pain or noticed graying or darkening of the tooth.  He was instructed to be careful and not bite using #9.  There are no further notations regarding the tooth during active service.  

The Board finds that service connection is not warranted.  Replaceable missing teeth are not compensable disabilities under VA regulations.  38 C.F.R. § 3.381(b).  Missing teeth are considered disabilities only when due to loss of substance of the body of maxilla or mandible.  38 C.F.R. § 4.150, Code 9913.  Accordingly, in this case, service connection for the residuals of a fractured tooth #9, for compensation purposes, is not warranted and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that service connection for missing individual teeth is permissible for dental treatment purposes.  38 C.F.R. § 3.381(b).  However, as noted in the Introduction of this decision, a claim for service connection for dental treatment purposes for tooth #9 due to trauma has already been granted.  


ORDER

Entitlement to service connection for residuals of fractured tooth #9 for compensation purposes is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


